DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the energy absorption strap located on an upper portion of the lower jacket assembly (as in claims 4 and 13), the loop feature (as in claim 6), the protruding member (as in claim 16), and the clamp bolt located on an energy absorption (EA) plate of the lower jacket assembly (as in claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 74, 100 and 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0007, “perspective” should be changed to --perspective view--.
In paragraph 0014, line 8, “22” should be changed to --22)--.
In paragraph 0025, the statement “In the depicted embodiment the clamp bolt 124 is located on the EA plate 22 of the lower jacket assembly 14 (see FIG. 5).” is not accurate. Fig. 5 .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is unclear how a hook feature of the energy absorption strap engages with a loop feature of the upper jacket assembly. No loop feature is shown in the drawings, and it is not clear from the specification how a loop feature would engage a hook feature (presumably the feature at 106), since the upper jacket assembly 16 engages said hook feature (i.e., the feature at 106) via an engagement tab 72 (not via a loop feature).
Claim 8 recites the limitation "the roll strap feature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the opening of the lower jacket assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the upper jacket assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the lower jacket" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is indefinite because it is unclear how a clamp bolt engages with a protruding member of the upper jacket assembly. The drawings do not show a protruding member of the upper jacket assembly 16 that is engageable with the clamp bolt 124, and it is not clear from the specification how a protruding member of the upper jacket assembly would engage the clamp bolt 124. The only element that could seemingly correspond to the claimed protruding member is identified with reference character 126 in Fig. 3, but that element is not engageable with the clamp bolt 124.
Claim 17 is indefinite because it is unclear how the clamp bolt is located on an energy absorption (EA) plate of the lower jacket assembly. The drawings do not show a clamp bolt 124 located on an energy absorption (EA) plate 22 of the lower jacket assembly 14, and it is not clear from the specification how a clamp bolt 124 would be located on an energy absorption (EA) plate 22 of the lower jacket assembly 14.
Allowable Subject Matter
Claims 1-5, 7 and 9-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/             Primary Examiner, Art Unit 3616